DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Ikai in [0017], [0104], [0112], [0147], [0174] further discloses the prediction parameter storage unit 307 is the temporal buffer as affine parameter is prediction parameter; and a prediction parameter is associated with a prediction unit/region which neighbors the target block and already being coded, in Fig.28, [0327], Ikai discloses the parameter memory don’t store all the motion vectors from neighbors.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190037231 A1 IKAI; TOMOHIRO et al. (hereafter Ikai), and further in view of US 20170332095 A1 Zou; Feng et al. (hereafter Zou).
Regarding claim 1, Ikai discloses A method of video coding in a video coding system (i.e.Fig.5), comprising: receiving input data associated with a current block in a current picture at a video encoder or receiving a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder (i.e.[0004]-[0005]), wherein the current block is coded or to be coded in an affine mode according to an affine motion model (i.e.[0014], [0213], [0196], wherein the affine prediction with prediction mode is a technique in which an affine motion model is used to generate the motion vector for partitions/blocks); calculating and storing, in a temporal buffer, one or more sets of affine parameters for a one or more respective coded block in the current picture neighboring the current block (i.e.[0017], [0104], [0112], [0147], [0174], wherein the prediction parameter storage unit 307 is the temporal buffer as affine parameter is prediction parameter; and a prediction parameter is associated with a prediction unit/region which neighbors the target block and already being coded), the temporal buffer being configured to store less than all motion vectors used for coding the one or more coded blocks (i.e.Fig.28, [0327], wherein the parameter memory don’t store all the motion vectors from neighbors); retrieving  a set of affine parameters for one of the one or more coded blocks from the temporal buffer (i.e.[0139]); deriving current affine control point motion vectors of the current block using the retrieved set of affine parameters (i.e.[0175]).

However, Zou teaches encoding or decoding the current block in the affine mode by predicting the current block using one or more motion compensated blocks determined according to the current affine control point motion vectors of the current block (i.e.Fig.1, [0031], [0095], [0100], [0176], wherein the predictive block predicted by compensation is the motion compensated block; and the compensated predictive block identified by affine motion model with motion vectors that are the control point motion vectors of the affine motion model).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of video coding in a video coding system disclosed by Ikai to include the encoding or decoding the current block in the affine mode by predicting the current block using one or more motion compensated blocks of Zou, in order to improve the efficiency of video compression, as taught by Zou (i.e.[0036]).
Regarding claim 2, Ikai discloses The method of claim 1, wherein the retrieved set of affine parameters includes two or more of a horizontal direction motion vector (MV) offset, a vertical direction motion vector (MV) offset, and one motion vector in the one of the one of more coded blocks (i.e.[0206], [0217]).
Regarding claim 3, Ikai discloses The method of claim 2, wherein the motion vector in  the one of the neighboring block is a motion vector at tan  upper-left corner, an upper-right corner, a bottom-left, or a bottom-right of the one of the one of more coded blocks (i.e.[0221]).

Regarding claim 5, Ikai discloses The method of claim 1, wherein the retrieved set of affine parameters includes two or three affine control point motion vectors of the one of the one or more coded blocks  (i.e.[0214]-[0218]).
Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikai, in view of Zou, and further in view of US 20100080284 A1 Lee; Yen-Chi et al. (hereafter Lee).
Regarding claim 6, see the rejection for claim 1, Ikai further discloses deriving current affine control point motion vectors of the current block using the retrieved two or more motion vectors of the one block of the one or more coded blocks (i.e.[0273]). 
Ikai and Zuo fail to disclose retrieving two or more motion vectors of one block of one or more coded blocks neighboring the current block from a temporal buffer for the current block, wherein the temporal buffer stores motion vectors of one neighboring sub block row and one neighboring sub block column neighboring the current, and the temporal buffer is configured to store less than all motion vectors used for coding the one or more coded blocks.
However, Lee teaches retrieving two or more motion vectors of one block of one or more coded blocks neighboring the current block from a temporal buffer for the current block (i.e.Fig.4A, [0046], [077], [0115], wherein the neighboring subblock being available means it is coded), wherein the temporal buffer stores motion vectors of one neighboring sub block row and one neighboring sub block column neighboring the current block (i.e.Fig.4B, [0114], [0124]), and the temporal buffer is configured to store less than all motion vectors used for coding the one or more coded blocks (i.e.[0109], wherein only one of those motion vectors from the neighboring subblock would be buffered).

Regarding claims 7, 11, Ikai discloses The method of Claim 6, wherein the one block of the one or more coded blocks is either adjacent to an upper boundary of the current block or adjacent to a left boundary of the current block (i.e.Fig.25).
Regarding claims 8, 12, Ikai discloses The method of Claim 6, wherein the neighboring sub-block row and the neighboring sub-block column correspond to sub-blocks of a same NxN size (i.e.Fig.25).
Regarding claims 9, 13, Lee teaches The method of Claim 8, wherein N is 4 (i.e.[016]).
Regarding claim 10, see the rejection for claim 6. Lee further teaches retrieving two or more motion vectors of a same neighboring block of the current block from a temporal buffer for the current block, wherein the temporal buffer stores motion vectors of one neighboring sob-block row and one neighboring sub-block column neighboring the current block(i.e.Fig.4, [0046], [077], [0114]-[0115], [0124]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/Primary Examiner, Art Unit 2487